DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is recited that the upper bushing, the lower bushing, and the rods comprised of a dielectric cylinder as a metal layer. This recitation is unclear and contradictory since the lower and upper bushing and the rods are disclosed as metals or electrical conductive which are not dielectric. 
For purposes of examination, it is noted that the lower bushing, the lower bushing, and the rods are metal layers that are applied to a surface of the dielectric cylinder as disclosed in the specification (see para 12 on page 6 of the applicant’s specification).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto et al (US 4,902,099; hereinafter Okamoto ‘099).
Okamoto ‘099 shows the structure claimed including an adapter having a lower  bushing with a microwave connector (22) so as to removably be positioned within a microwave cavity defined by a shield case (60) as the case is separately provided over the adapter, an upper bushing attached to the lower bushing with the electromagnetic field forming elements art stretched between the upper bushing and the lower bushing as illustrated in Figure as illustrated in Figures 2A and 2B wherein the electromagnetic field forming elements are positioned at angle of 0 degree that forms or generates a toroidal or doughnut shaped plasma discharge/dimensions. Also see column 1, lines 54-56. 
.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al (US 4,902,099; hereinafter Okamoto ‘099) in view of Okamoto et al (US 4,908,492; hereinafter Okamoto ‘492).  
Okamoto ‘099 shows the structure claimed including the electromagnetic field elements but does not show that the elements are spiral. 
Okamoto ‘492 shows electromagnetic field elements (20) that are shown as a helical coil which teach for the electromagnetic field elements in spiral wherein Okamoto ‘492 further shows a cylinder (10), which is made of quartz which is also known to be 
In view of Okamoto ‘492, it would have been obvious to one of ordinary skill in the art to adapt the electromagnetic field forming elements of Okamoto ‘099 with spiral shaped elements that extend from the lower and upper bushing, which are applied on an dielectric cylinder, as an alternative arrangement that is known to produce a toroidal plasma for testing samples as known in the art.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The ground of rejection has been changed to meet the newly recited claim amendments.  
The applicant argues that the applied art shows one electromagnetic field forming element between the bushings and that there is no lower bushing with a microwave connector interchangeable with other conventional cavities or the relationship between each electromagnetic field element at an angle to the generator along the common bushing axis. 
This argument is not deemed persuasive as Okamoto ‘492 and Okamoto ‘099 are deemed to show a plurality of electromagnetic field forming elements as the elements that are separated from each other and stretched from one end/bushing to another end/bushing. With respect to a microwave connector, it is noted that Okamoto 
Regarding Okamoto ‘492, the applicant further argues that it shows a single coil coupler that is unable to provide a homogenous magnetic field for excitation of plasma and that it is suitable only for low pressure diffusive plasma and does not lead to high power toroidally shaped plasma. This argument is not deemed persuasive since Okamoto ‘492 clearly teaches for a doughnut-shaped or toroidal shaped plasma (column 3, lines 10-15). Also, Okamoto ‘492 shows a helical shaped coil that forms shaped elements. 
Thus, the applicant’s arguments are not deemed persuasive.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761